DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/20/2022, with respect to Claims 1-7, 9-13, 15,16,18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Fiorese in view of Raleigh and Claims 17 and 20 rejected under 35 U.S.C. as being unpatentable over Gosnell  have been fully considered and are persuasive.  The rejections of Claims 1-20 has been withdrawn. 

Response to Amendment
2. This is in response to the amendments filed on 01/20/2022. Claims 1, 8, 12, 14, and 18 have been amended.  New Claim 21 has been provided. Claims 1-7, and 9-21 are currently pending and have been considered below.


Allowable Subject Matter
3.    Claims 1-7 and 9-21 are allowed as amended.

Examiner Reason for Allowance
4.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature of wherein the secure endpoint application is directed by the data protection policy to configure the data file to self-encrypt using an encryption key at an end of an expiration time period.  The closest prior art being "Florese" (US 20210168705 A1), “Raleigh” (US 20170201850 A1), “Gosnell” (US 20100299315 A1), and newly cited “Adam” (US 20160072796 A1). Florese discloses a method and network node performed by a Network Slice Selection Function that includes receiving, from a requesting entity, a request for a network slice for use by a client device; upon determining that the network slice selection requires approval, identifying an Authorizing Network Function (ANF) for authorizing a network slice for the client device; determining a trust status of the ANF; identifying, based on the trust status, a network interface to use when communicating with the ANF; sending a slice selection authorization request to the ANF via the identified network interface; receiving from the ANF an approval status of a network slice; determining, based on the approval status and approval conditions, an allowed network slice; and sending, to the requesting entity, information including the allowed network slice. Raleigh discloses a master wireless device and a child wireless device execute respective device activation sequences. On the child wireless device, the activation sequence displays, on a display of the device, a non-textual image representing a unique child device credential. On the master wireless device, the activation sequence prompts a user to capture a digital picture of the child wireless device screen. Gosnell discloses an encrypted file storage solution that consists of a cluster of processing nodes, external data storage, and a software agent (the "File System Watcher"), which is installed on the application servers. Cluster sizes Adams discloses Data files are encrypted based on a key associated with an entity that sets a data protection policy controlling access to the data files. The data protection policy identifies various restrictions on how the plaintext data of the encrypted data in the data files can be used. 

5. What is missing from the prior art of record is a computer-readable storage media, a method, and a system for  receiving a request from a user device to register as a secure endpoint device of a secure local area network (LAN) that is provided by a wireless carrier network … wherein the secure endpoint application is directed by the data protection policy to configure the data file to self-encrypt using an encryption key at an end of an expiration time period.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1,12, and 18. Therefore claims 1, 12, and 18 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1, 12, and 18 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491